IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


DANIEL JOHNSON,                              : No. 253 WAL 2020
                                             :
                   Petitioner                :
                                             : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
             v.                              :
                                             :
                                             :
VALERIE L. WEBER AND RAYMOND E.              :
WEBER,                                       :
                                             :
                   Respondent                :

DANIEL JOHNSON,                              : No. 254 WAL 2020
                                             :
                   Petitioner                :
                                             : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
             v.                              :
                                             :
                                             :
VALERIE L. WEBER AND RAYMOND E.              :
WEBER,                                       :
                                             :
                   Respondents               :


                                     ORDER



PER CURIAM

     AND NOW, this 19th day of January, 2021, the Petition for Allowance of Appeal is

DENIED.